UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule 12 b - 2 of the Exchange Act) Yes o No x Commission File Number: 0-26573 SMARTPAY EXPRESS, INC. (Exact name of Registrant as specified in its charter) Nevada 20-1204606 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1315 Lawrence Avenue, East, Suite 520 Toronto Ontario, Canada M3A3R3 (Address of principal executive offices) (416) 510-8351 (Registrant's telephone number) Check whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act: Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):Yes o No x State the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 1,292,166 shares outstanding as of March 31, 2012. SMARTPAY EXPRESS, INC. Form 10-Q for the period ended March 31, 2012 TABLE OF CONENTS PART I - FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS Unaudited Condensed Consolidated Statements of Operations and Other Comprehensive Income for the three-month periods endedMarch 31, 2012 and 2011 3 Condensed Consolidated Balance Sheets as ofMarch 31, 2012 (unaudited)andDecember 31, 2011 4 Unaudited Condensed Consolidated Statements of Cash Flows for the three-month periods ended March 31, 2012 and2011 5 Condensed Consolidated Statements of Stockholders' Equity as of March 31, 2012 6 Notes to the Unaudited Condensed Consolidated Financial Statements 7- 14 ITEM 2 - MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 15-19 ITEM 3 - QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 20 ITEM 4 - CONTROLS AND PROCEDURES 20 PART II - OTHER INFORMATION ITEM 1 - LEGAL PROCEEDINGS 21 ITEM 2 - UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 21 ITEM 3 - DEFAULTS UPON SENIOR SECURITIES 21 ITEM 4 - SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 21 ITEM 5 - OTHER INFORMATION 21 ITEM 6 - EXHIBITS AND REPORTS ON FORM 8-K 21 SIGNATURES 22 SMARTPAY EXPRESS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS AS OF MARCH 31, 2, 2011 (Currency expressed in United States Dollars (“US$”), except for number of shares) March 31, 2012 December 31, 2011 (Audited) ASSETS Current assets: Cash and cash equivalents $ $ Trade receivables from third parties Trade receivable from a related party Prepayments and deposits Inventories Other debtors Total current assets Non-current assets: Property, plant and equipment, net Intangible assets, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Trade payables $ $ Accrued charges and other payables Amounts due to related parties Income tax payable Temporary receipts Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $0.001 par value; 5,000,000 shares authorized; none issued and outstanding - - Common stock, $0.001 par value; 300,000,000 shares authorized; 1,292,166 shares issued and outstanding as of March 31, 2012 and December 31, 2011 Additional paid-in capital Statutory reserve Accumulated other comprehensive income Accumulated deficit ) ) Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to condensed consolidated financial statements. 3 SMARTPAY EXPRESS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) FOR THE THREE MONTHS ENDED MARCH 31, 2 (Currency expressed in United States Dollars (“US$”), except for number of shares) (Unaudited) Three months ended March 31, Revenues, net: $ $ Operating expenses: Subcontracting and other service costs ) ) Staff costs ) ) Depreciation of property, plant and equipment ) ) Amortization of intangible assets ) ) Other general and administrative ) ) Total operating expenses ) ) INCOME (LOSS) FROM OPERATIONS ) Other income: Interest income Interest expense - - Other income INCOME (LOSS) BEFORE INCOME TAX AND NONCONTROLLING INTERESTS ) Income tax expense ) - Net income (loss) including controlling interests ) Add: net income from continuing operations attributable to noncontrolling interests - - Net income (loss) attributable to SPYE common shareholders $ ) Other comprehensive income: -Foreign currency translation adjustment - Total comprehensive income (loss) $ $ ) Net income (loss) per share from continuing operations $ $ ) Net income (loss) per share – Basic and diluted ) Weighted average common shares outstanding – Basic and diluted See accompanying notes to condensed consolidated financial statements. 4 SMARTPAY EXPRESS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2 (Currency expressed in United States Dollars (“US$”)) (Unaudited) Three months ended March 31, Cash flows from operating activities: Net income (loss) including noncontrolling interests $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation of property, plant and equipment Amortization of intangible assets Loss on disposal of property, plant and equipment - Change in operating assets and liabilities: Trade receivables ) Inventories Other debtors ) ) Trade payables Accrued charges and other payables Temporary receipts - ) Income tax ) Net cash provided by (used in) operating activities ) Cash flows from financing activities: (Repayment to) advance from a related party ) Net cash (used in) provided by financing activities ) Effect of exchange rate changes on cash and cash equivalents - Net change in cash and cash equivalents CASH AND CASH EQUIVALENT, BEGINNING OF PERIOD CASH AND CASH EQUIVALENT, END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for income taxes $
